Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 7-10, 13-14, 17-20, 22-27 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no teaching or proper combination in the art of making solid parts of polymeric material with long glass fibers with a specific packing pressure selected to maintain a blowing agent below its critical point in order to avoid greater fiber breakage due to harsh mixing conditions.

The closest prior art is Kishbaugh (WO-0226482), which teaches a process for making a solid part, along with an apparatus and the part itself, where a long glass fiber filed polymeric material is pressurized in a plasticizing unit and a blowing agent is dissolved into a melt of the polymeric material. However, Kishbaugh does not teach controlling delivery of the fiber through an airlock, dissolving the gaseous blowing agent into the melt during plasticizing, and a specific packing pressure selected to maintain a blowing agent below its critical point in order to avoid greater fiber breakage due to harsh mixing conditions.

One of ordinary skill in the art could attempt to use Cramer (WO-2006136609), Clarke (U.S. Patent No. 6287494), and Mark (U.S. Patent No. 3229352) to modify 

While one of ordinary skill in the art could argue that avoiding greater fiber breakage due to harsh mixing conditions could be a result effective variable because greater fiber breakage would reduce the glass fiber length, due to the claim amendments filed 02/02/2021 that described how this apparatus and process effects the post-molding length of the glass fibers, and the applicant arguments/remarks page 8 filed 02/02/2021, this limitation is not obviously a result effective variable and the claim limitation, and therefore the independent claims, are allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384.  The examiner can normally be reached on M-R, from 7:30a.m.-4:30p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748